Citation Nr: 1034989	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  04-02 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for gout of the 
right great toe on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The appellant is a veteran served on active duty from August 1975 
to January 1983 and from October 1987 to June 1998.

This matter originally came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Los Angeles, California that, in relevant 
part, denied a rating in excess of 20 percent for the Veteran's 
gout of the right great toe.  This case was previously remanded 
by the Board for additional development in November 2006.  
Thereafter, in a decision and remand dated in August 2008, the 
Board denied an increased schedular rating for this disability 
but remanded the question of entitlement to an extraschedular 
evaluation for additional development and adjudication by the 
agency of original jurisdiction (AOJ).  The matter has now been 
returned to the Board for appellate disposition.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at an August 2006 videoconference hearing.  A transcript of 
this hearing is of record.


FINDINGS OF FACT

1.  The Veteran failed to report for a VA examination in January 
2009.  Good cause for failure to report for the examination was 
not shown.  

2.  The evidence of record does not suggest an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.




CONCLUSION OF LAW

The criteria for an extraschedular rating for gout of the right 
great toe are not met.  U.S.C.A. § 1155 (West 2002 & Supp 2009); 
38 C.F.R. §§ 3.321(b), 3.655 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims and Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

For the issue decided herein, the provisions of the VCAA have 
been fulfilled by information provided to the Veteran in 
correspondence from the RO dated in May 2002, December 2006, May 
2007 and September 2008.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Veteran has been 
made aware of the information and evidence necessary to 
substantiate his claim and has been provided opportunities to 
submit such evidence.  The RO has properly processed the appeal 
following the issuance of the required notice.  The Veteran has 
had ample opportunity to respond/supplement the record.  He is 
not prejudiced by this process; notably, he does not allege that 
notice in this case was less than adequate or that he is 
prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 
128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent medical records has been 
completed.  He did not identify any pertinent, outstanding 
treatment records.  The Veteran testified at an August 2006 
videoconference hearing.  The Veteran underwent VA examinations 
in 2002, 2005 and 2008.  An additional examination was scheduled 
for January 2009; however, the Veteran failed to report for the 
examination, and offered VA no explanation for his absence.  
"[T]he duty to assist is not always a one-way street.  If a 
[claimant] wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Evidentiary development 
is complete.  

VA's duties to notify and assist are met.  Accordingly, the Board 
will address the merits of the claim.


Law and Regulations, Factual Background and Analysis

The Veteran's service-connected gout has been has been assigned a 
schedular 20 percent rating.  Pursuant to applicable law and 
regulation, service-connected gout is to be rated as atrophic 
rheumatoid arthritis, an "active" process, with 1 or 
2 exacerbations a year in a well- established diagnosis 
warranting a 20 percent evaluation.  See 38 C.F.R. § 4.71a and 
Part 4, Diagnostic Codes 5002, 5017.  A schedular rating in 
excess of 20 percent was denied in an August 2008 Board decision.  
The Veteran did not appeal that decision and it is now final.

The Veteran now seeks an increased evaluation for service-
connected gout of the right great toe on an extraschedular basis.  
During the course of the Veteran's August 2006 hearing, he 
indicated that his gout interfered with his employment.  More 
specifically, the Veteran testified that, due to problems 
associated with his service-connected gout of the right great 
toe, he had found it necessary to resort to self-employment 
because he had missed too many days of work.  According to the 
Veteran, because he was unable to predict the flare-ups in his 
gout, he used too much sick time.

The VA rating schedule is intended to compensate for average 
impairments in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155, 38 C.F.R. § 
3.321(b).  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  38 C.F.R. § 4.1.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits, or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

Under 38 C.F.R. § 3.655(b), when a claimant fails to report for 
an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied. 

With regard to the current claim, the Veteran was first examined 
by VA in June 2002.  At that time, the Veteran reported that the 
only symptom of his gout of the right great toe was intermittent 
pain in his toes.  He reported taking medication during attacks 
of gout which caused side effects of diarrhea and stomach pain.  
The examining physician noted that the Veteran had a limited 
ability to stand and walk due to the unrelated conditions of 
bilateral hallux valgus of the feet with plantar spurs and flat 
feet.  While the examiner advised that the Veteran should avoid 
activities involving prolonged standing, walking, climbing, 
kneeling, frequent overhead reaching, and lifting heavy objects, 
this was based upon a combination of the Veteran's disabilities 
which included flat feet, hallux valgus, degenerative disk 
disease of the acromioclavicular joint, and hypertension in 
addition to the Veteran's gout of the right great toe.  

The Veteran was reexamined by VA in June 2005.  At that time, the 
Veteran reported that his gout flared up every one and a half to 
two months and, during flares, he had difficulty walking and 
needed to use a cane or crutch to ambulate.  He claimed that he 
missed work eight times per year due to his gout.  When he was 
not having a flare up, he did not use assistive devices to walk.  
Upon examination, there was no evidence of a gouty flare up, 
although the Veteran's uric acid level was elevated.  The Veteran 
reported that he was taking medication for prophylaxis as well as 
additional medications during flare ups.  

A January 2008 VA examination report notes that the Veteran 
reported that he had gouty attacks every one to two months that 
lasted between three and six days.  His medication was unchanged 
since the prior examination.  He sometimes wore a special shoe 
during attacks.  He denied any current side effects of his 
treatment and reported that he was never hospitalized due to his 
gout of the right great toe.  During attacks of gout, the Veteran 
reported that he experienced pain at the first 
metatarsophalangeal joint, swelling, heat, redness, and 
stiffness.  He also experienced fatigability related to his flat 
foot condition.  The Veteran reported that during his attacks of 
gout he cannot stand and can walk only a few yards.  The Veteran 
was not having an attack at the time of the examination.  He 
reported that he was currently self employed as a mold inspector, 
and claimed that he lost six weeks of time from work due to his 
attacks of gout over the last year.  He had "changed his 
occupation" to self-employment; that change in employment setting 
was attributed to a combination of the Veteran's pes planus and 
gout, and not solely to gout of the right great toe.  Moreover, 
while the Veteran's gout was described as having a "significant" 
effect on his general occupation, that "significant" effect 
consisted only of a decrease in mobility, with associated 
problems lifting and carrying object, weakness, fatigue and pain.  
The examiner did not provide an opinion as to whether the effect 
of the Veteran's service-connected gout of the right great toe on 
his occupation is sufficient to constitute a "marked 
interference" with employment, thereby justifying consideration 
of an extraschedular rating

During the August 2006 hearing, the Veteran testified that he 
switched his job to self-employment because his attacks of gout 
were unpredictable and it was embarrassing to ask for so much 
time off from work.

The Veteran was scheduled for a new VA examination in January 
2009.  However, the Veteran failed to report for the examination.  
Good cause for the Veteran's failure to attend the evaluation was 
not provided.

Therefore, under 38 C.F.R. § 3.655(b), the Board finds that this 
claim for an increased disability evaluation for gout on an 
extraschedular basis must be denied.

In any event, the Board notes that a consideration of the claim 
on the evidence of record would also result in a denial, as 
discussed below.

The Board finds that the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  Thun, 
supra.  In this case, the schedular evaluation (20 percent) is 
not inadequate.  While it is true that, based on the Veteran's 
assertions, the frequency of his gouty attacks has increased to 
anywhere from 4 to 6 times per year, such an increase in 
frequency of attacks is not objectively supported by examination 
findings.  In point of fact, at the time of a VA medical 
examination in June 2002, and on subsequent examinations in June 
2005 and January 2008, there was very little, if any, evidence of 
gout of the veteran's right foot.  An evaluation in excess of 
that assigned is provided for certain manifestations of the 
service-connected disability at issue, but the objective medical 
evidence reflects that those manifestations are not present in 
this case.  (Specifically, a 40 percent evaluation requires 
demonstrated evidence of symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings, or incapacitating exacerbations occurring 
three or more times a year. 38 C.F.R. § 4.71a and Part 4, Codes 
5002, 5017.)  

Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disorder.  The 
Veteran has not required recurring treatment, physical therapy, 
or any other problem that would adversely affect him beyond the 
functional losses already contemplated by the rating schedule.  
The evidence does not demonstrate other related factors.  

Therefore, referral for extraschedular consideration in this case 
is not in order.   See Thun, supra.



ORDER

Entitlement to a rating in excess of 20 percent for gout of the 
right great toe on an extraschedular basis is denied.  



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


